Name: Council Regulation (EEC) No 3182/82 of 22 November 1982 on the conclusion of a Protocol on financial and technical cooperation between the European Economic Community and the Syrian Arab Republic
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 337 / 36 Official Journal of the European Communities 29 . 11 . 82 COUNCIL REGULATION (EEC ) No 3182 / 82 of 22 November 1982 on the conclusion of a Protocol on financial and technical cooperation between the European Economic Community and the Syrian Arab Republic Syrian Arab Republic is hereby approved pn behalf of the Community . The text of the Protocol is attached to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 238 thereof, Having regard to the recommendation from the Commission , Having regard to the opinion of the European Parliament 0 ), Whereas the Protocol on financial and technical cooperation between the European Economic Community and the Syrian Arab Republic , signed on 10 June 1982 , should be approved , Article 2 The President of the Council shall give the notification provided for in Article 21 ( 1 ) of the Protocol ( 2 ). HAS ADOPTED THIS REGULATION : Article 1 Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . The Protocol on financial and technical cooperation between the European Economic Community and the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 November 1982 . For the Council The President U. ELLEMANN-JENSEN (2 ) The date of entry into force of the Protocol will be H Opinion delivered on 19 November 1982 (not yet published in the Official \ Journal of the European published in the Official Journal ). Communities by the General Secretariat of the Council .